 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL MARCUS GANN, et al.,                  Case No. 1:19-cv-01797-GSA-PC
12                   Plaintiffs,                     New Case No. 1:19-cv-01797-DAD-GSA-PC
13         vs.                                       NOTICE OF RELATED CASES AND
                                                     ORDER ASSIGNING CASE TO DISTRICT
14   VALLEY STATE PRISON, et al.,                    JUDGE DALE A. DROZD
15                 Defendants.
16

17

18             Nathaniel Marcus Gann (“Plaintiff Gann”) is a state prisoner proceeding pro se and in
19   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff Gann and
20   fourteen co-plaintiffs filed the Complaint commencing this action on December 26, 2019, against
21   Valley State Prison (VSP), et al., for subjecting them to adverse conditions of confinement in
22   violation of the Eighth Amendment by serving substandard food in Kosher meals at VSP. (ECF
23   No. 1.)
24             On January 7, 2020, the court issued an order severing the co-plaintiffs’ claims from
25   Plaintiff Gann’s claims and opening new cases for each of the co-plaintiffs. (ECF No. 10.) All
26   of the new cases are related to this case under Local Rule 123 as all of the cases are based on the
27   same underlying facts and involve overlapping questions of law and fact. By separate orders,
28   each of the co-plaintiffs’ cases shall be related to this case, and all of the cases shall be assigned

                                                       1
 1   to District Judge Dale A. Drozd and Magistrate Judge Gary S. Austin. Accordingly, this case
 2   shall be assigned to the docket of District Judge Dale A. Drozd.
 3          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
 4          1.      The Clerk is directed to assign this case to the docket of District Judge Dale A.
 5                  Drozd;
 6          2.      The new case number shall be:
 7                           1:19-cv-01797-DAD-GSA-PC
 8                  and all future pleadings and/or correspondence must be so numbered. Use of an
 9                  incorrect case number or incorrect judge’s initials may result in delay in
10                  processing documents and notification to the judges assigned.
11
     IT IS SO ORDERED.
12

13      Dated:     March 4, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
